DISMISS and Opinion Filed November 1, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00690-CV

                   BRYAN A. STEMPOWSKI, Appellant
                                V.
                 ORBITAL SOLAR SERVICES, LLC F/K/A
              REACH CONSTRUCTION GROUP, LLC, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-01624

                        MEMORANDUM OPINION
                 Before Justices Myers, Pedersen, III, and Garcia
                            Opinion by Justice Myers
      We reinstate this appeal which we previously abated to allow the parties an

opportunity to obtain a final judgment.

      Before the Court is the parties’ joint motion to dismiss the appeal for want of

jurisdiction because no final judgment has been rendered. We GRANT the motion

and dismiss the appeal without prejudice. See TEX. R. APP. P. 42.1(a)(2).


                                           /Lana Myers//
220690f.p05                                LANA MYERS
                                           JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BRYAN A. STEMPOWSKI,                         On Appeal from the 193rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-21-01624.
No. 05-22-00690-CV          V.               Opinion delivered by Justice Myers.
                                             Justices Pedersen, III and Garcia
ORBITAL SOLAR SERVICES,                      participating.
LLC F/K/A REACH
CONSTRUCTION GROUP, LLC,
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED WITH PREJUDICE.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 1st day of November, 2022.




                                       –2–